Exhibit 99.1 FOR IMMEDIATE RELEASE SANUWAVE REPORTS FIRST QUARTER 2 ALPHARETTA, GA, May 14, 2013 – SANUWAVE Health, Inc. (OTCBB: SNWV) today reported financial results for the three months ended March 31, 2013 and provided a business update. The Company will host a conference call on Wednesday, May 15 at 10:00 a.m. Eastern Time. “We are continuing to make strides in the approval process for our dermaPACE ® device in the treatment of diabetic foot ulcers,” commented Joseph Chiarelli, Chief Executive Officer of SANUWAVE. “This past weekend, our Chief Medical Officer, Dr. Daniel Jorgensen, led an investigator meeting that was well-attended by representatives from 18 of the 20 clinical sites that will be participating in the pivotal supplemental trial. The enthusiasm shown by the meeting attendees illustrates the medical community’s interest in our technology and in participating in this important clinical study. With the clinical sites trained and ready to screen patients, we remain on-track to begin patient enrollment in the second quarter.” Mr. Chiarelli continued, “In the first quarter, we focused on conserving our cash while identifying options to increase our financial position. Through the support of existing shareholders, we secured an aggregate $2.0 million in bridge financing, which was completed in March 2013. These shareholders provided additional funding in May 2013 via short-term promissory notes. We anticipate that these funds will be used for the pivotal supplemental clinical trial and general corporate purposes. We continue to work with our shareholders and other groups to secure the amount of funds essential to complete our dermaPACE supplemental trial and to achieve our goals.” First Quarter Financial Results Revenue for the three months ended March 31, 2013 was $201,234, compared with $238,540 for the same period in 2012, a decrease of $37,306, or 16%. Gross profit as a percentage of revenue was 72% for the three months ended March 31, 2013, as compared with 70% for the same period in 2012. The decrease in revenue is due to decreased sales of orthoPACE ® devices primarily due to the European economic downturn. This is partially offset by an increase in sales of higher margin refurbishment applicators for devices due to the increased number of devices in use. Operating expenses, including research and development expenses, for the three months ended March 31, 2013 were $1,278,286, compared with $1,923,236for the same period in 2012, a decrease of $644,950, or 34%. The decrease in operating expenses was primarily due to a reduction in headcount (11 employees in March 2013 as compared to 22 employees in March 2012), the consolidation of our operations into one office effective November 2012 and a reduction of legal expenses related to patents. This was partially offset by additional expenses incurred in 2013 for financial advisors and other consultants. Other income (expense) was a net expense of $4,236,470 for the three months ended March 31, 2013, compared with a net expense of $78,847for the same period in 2012, an increase of $4,157,623. The increase was due to the issuance of the senior secured notes on March 8, 2013 and the resultant recording of a non-cash loss of $3,737,000 on the embedded conversion feature of the senior secured notes and the accrual of interest expense, including amortization of debt discount, on the senior secured notes of $428,467. The net loss for the three months ended March 31, 2013 was $5,369,333, or ($0.25) per share, compared with a net loss of $1,835,315, or ($0.09) per share, for the same period in 2012, an increase in the net loss of $3,534,018, or 193%. The increase in the net loss was due to the issuance of the senior secured notes as discussed above which resulted in a non-cash non-operating charge of $3,737,000 and accrued interest expense, including amortization of debt discount, of $428,467. As of March 31, 2013, the Company had cash and cash equivalents of $671,027, compared with $70,325 as of December 31, 2012, an increase of $600,702. For the three months ended March 31, 2013, net cash used by operating activities was $1,043,674, as compared with $1,490,445 for the same period in 2012, a decrease of $446,771, or 30%. The reduction in net cash used by operating activities in 2013 was primarily due to reductions in headcount, operating expenses and clinical expenses. Net cash provided (used) by financing activities for the three months ended March 31, 2013 and 2012 was $1,643,801 and $(1,112), respectively, which in 2013 consisted of the proceeds from the subscriptions payable for the senior secured notes of $1,570,000 and the proceeds from the subscription agreement with an affiliated shareholder of $75,000. Conference Call The Company will hold a conference call on Wednesday, May 15, 2013 beginning at 10:00 a.m. Eastern Time to discuss the first quarter 2013 financial results, provide a business update and to answer questions. Shareholders and other interested parties can participate in the conference call by dialing 877-407-9055 (U.S. and Canada) or 201-493-6743 (international). A replay of the conference call will be available beginning two hours after its completion through May 22, 2013 by dialing 877-660-6853 (U.S. and Canada) or 201-612-7415 (international) and entering Conference ID 414704. About SANUWAVE Health, Inc. SANUWAVE Health, Inc. (www.sanuwave.com) is a shock wave technology company initially focused on the development and commercialization of noninvasive, biological response activating devices for the repair and regeneration of tissue, musculoskeletal and vascular structures. SANUWAVE’s portfolio of regenerative medicine products and product candidates activate biologic signaling and angiogenic responses, including new vascularization and microcirculatory improvement, helping to restore the body’s normal healing processes and regeneration. SANUWAVE intends to apply its PACE technology in wound healing, orthopedic/spine, plastic/cosmetic and cardiac conditions. Its lead product candidate for the global wound care market, dermaPACE
